                    Case 1:19-cv-03331-LGS Document 13 Filed 04/18/19 Page 1 of 1

      ANDERSON KILL P.C.
                                                                                    Attorneys and Counselors at Law

      1251 AVENUE OF THE AMERICAS • NEW YORK, NY 10020
      TELEPHONE: 212-278-1000 • FAX: 212-278-1733
                                                                                                 Jeremy E. Deutsch, Esq.
                                                                                              jdeutsch@andersonkill.com
                                                                                                           212-278-1172


       ViaECF                                                                                      April 18, 2019
      Hon. Lorna G. Schofield, U.S.D.J.
      United States District Court for the Southern District of New York
      500 Pearl Street
      New York, NY 10007

                      Re:     Penix Securities, LLC v. Axos Clearing LLC
                              Case No.: 19 CIV. 3331 (LGS)

      Dear Judge Schofield:

               We are counsel for Respondent Axos Clearing LLC ("Axos Clearing"), and we write with
      respect to Docket #12, your Order oftoday's date concerning the now denied temporary restraining
      order. We write to request that you reconsider and withdraw your Order as moot or mistaken as the
      Hon. Kimba M. Wood held a hearing on the temporary restraining order on April 16, 2019 and lifted
      that order in its entirety and denied Petitioner's request for injunctive relief (attached hereto as Exhibit
      A is a true and correct copy of the transcript): "Thus, I lift the temporary restraining order." (Id. at p.
      28 at lines 20-21). Given Judge Wood's rulings (see id. at pages 27-28), we request that you
      reconsider and withdraw your Order with respect to the TRO and injunction as such has been lifted and
      is no longer in force or effect.

             We thank the Court for its courtesy and attention to this matter, and we are available if the
      Court has any questions or would like to speak with the parties.

                                                            Respectfully submitted,

                                                             ANDERSON KILL PC
                                                                    ~~
                                                             By:............-=-"7"
                                                                    Jeremy E. Deutsch
                                                                    1251 Avenue of the Americas
                                                                    New York, NY 10020
                                                                    Telephone: (212) 278-1172
                                                                    Facsimile: (212) 278-1733
                                                                    E-mail: jdeutsch@andersonkill.com



      cc:      All counsel by ECF

      Enclosure


         New York, NY • Los Angeles, CA • Stamford, CT • Washington, DC • Newark, NJ • Philadelphia, PA


docs-100118695.1
